Citation Nr: 1737970	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  04-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for drug addiction as secondary to impulse control disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2007, the Board denied the service connection claims. In a November 2008 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claims for additional development. The Board remanded the claims in February 2012 and then denied them in December 2012. In a July 2014 Memorandum Decision, the Court again vacated and remanded the claims. In March 2015 and January 2016, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.

In September 2016, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with a claim for service connection (i.e., "any other original claim") for drug addiction as secondary to impulse control disorder. 


CONCLUSION OF LAW

The claim for entitlement to service connection for drug addiction as secondary to impulse control disorder is denied on the basis of failure to report for a VA medical examination. 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.655(b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Failure to Appear for Examination

Pursuant to the Board's September 2016 remand, the AOJ scheduled a VA examination for the Veteran, and the Veteran failed to appear for the examination. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's September 2016 remand instructions. Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's failure to report for examination, the Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The record shows that the Veteran failed to report for a scheduled VA examination in November 2016. In January 2017, the Veteran contacted VA and informed it had moved, provided his new address, which was a VA domiciliary, and requested that the examination be rescheduled. 

An April 2017 CLEAR report indicates that the Appeals Management Center (AMC) attempted to contact the Veteran regarding his failure to appear for his scheduled VA examination. It appears that the AMC attempted to contact every number listed for the Veteran, but each number was either disconnected or belonged to another user.

Another examination was scheduled for July 2017, and the Veteran failed to report for that examination.

The RO issued a Supplemental Statement of the Case (SSOC) in July 2017, which was returned as undeliverable, and the Post Office indicated there was no forwarding address. The Veteran has not contacted VA to provide a new address or indicated a willingness to report for an examination. Additionally, the Veteran's representative has not indicated either that the Veteran has a new address or that the Veteran is willing to report for a VA examination. 

A July 2017 Report of General Information shows the Austin Pardon and Parole Board was contacted in an effort to reach the Veteran. It was reported that a warrant for the Veteran was currently pending and had not been cleared.

The Board finds that the RO has substantially complied with the September 2016 remand instructions. See Stegall v. West, 11 Vet. App. at 271 (Board remand confers a right on a claimant to compliance with the remand order); see also Dement v. West, 13 Vet. App. 141, 147 (1999). All available resources were employed to verify the Veteran's current address and contact information. All attempts made to contact the Veteran and to schedule him for the examination, including electronic documentation of those efforts, are associated with the claims file.

While the July 2017 SSOC (sent to a VA domiciliary) was returned as undeliverable, it was sent to the Veteran's last known address. The VA treatment records indicate that the Veteran was moving out of the VA domiciliary in March 2017 and reported that he planned to visit his brother in Abilene and then planned to live with his aunt in Fort Worth until he was able to afford a place of his own. There is no indication that the Veteran provided VA with an updated address after he left the domiciliary in March 2017, to include an address for his brother or aunt. 

Thus, the Board finds that no further development needs to be taken to schedule the Veteran for a VA examination. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 38 C.F.R. § 3.655(a), (b). The Veteran has not provided any rationale showing good cause or explanation as to why he failed to report for the examination, and he has not provided VA with an updated address.

Given the presumption of regularity, the rigorous attempts to find the Veteran, the mailing of the VA examination letters, and the fact that the Veteran has not contacted VA with an updated address or a reason for his failure to report, the Board is satisfied that the Veteran received notice of the examination and failed to report or respond. See 38 C.F.R. § 3.655. In the appellate brief submitted by the representative, the representative did not indicate that it had a new address for the Veteran, the Veteran failed to receive notice of the examination, or that there was good cause for the Veteran's failure to report for the examination.

Thus, the Veteran has failed to report for a VA examination without good cause. 38 C.F.R. § 3.655. The Board finds that additional efforts to schedule an examination would be futile.

As laid out above, VA has attempted multiple modes of communication to attempt to schedule this examination, however the Veteran has not responded. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b). The provisions of 38 C.F.R. § 3.655(b) provide that when a claimant fails to report for an examination scheduled in conjunction with any other original claim, the claim shall be denied. As the Veteran failed to report for an examination scheduled for his claim for secondary service connection, and he has not shown good cause for failing to appear, denial of the claim based on the application of 38 C.F.R. § 3.655(b) is warranted.


ORDER

Entitlement to service connection for drug addiction as secondary to impulse control disorder is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


